department of the treasury 8q internal_revenue_service washington d c tax_exempt_and_government_entities_division sep uil no t ecba t legend taxpayer a taxpayer b roth_ira c roth_ira d roth_ira e roth_ira f financial_institution g financial_institution h amount amount dear this is in response to a letter dated date as supplemented by correspondence dated date in which your authorized representative requests a ruling under sec_301_9100-3 of the procedure and administration regulations the regulations on your behalf the following facts and representations have been submitted under penalty of perjury in support of the requested ruling taxpayer a and taxpayer b are married and file joint federal_income_tax returns taxpayer a established a roth_ira in taxpayer b established a roth_ira in - in taxpayer a and taxpayer b transferred their roth iras to roth_ira c and roth_ira d respectively roth iras c and d were maintained by financial_institution g for for tax_year ending december c taxpayer a again contributed amount to roth_ira c subsequently taxpayer a moved the assets of roth_ira c to roth_ira e which was maintained by financial_institution h taxpayer a contributed amount to roth_ira e for the tax_year taxpayer a’s total roth_ira contributions for years equal to amount taxpayer a contributed amount to roth_ira through were taxpayer b contributed amount to roth_ira d for for tax_year taxpayer b again contributed amount to roth_ira d subsequently taxpayer b moved the assets of roth_ira c to roth_ira f which was maintained bv financial_institution h taxpayer b contributed amount to roth_ira f for the taxpayer b’s total roth_ira contributions for years amount ‘tax year were equal to - through taxpayers a and b worked with a financial planner and financial institutions g and h in establishing and funding their roth iras taxpayer a and taxpayer b also used a software program to prepare their form_1040 returns in february of while researching the maximum allowable contribution to a roth_ira taxpayer a and taxpayer b first became aware that they were not eligible to make roth_ira contributions because their modified_adjusted_gross_income for tax years through exceeded the applicable limit taxpayer a and taxpayer b immediately sought professional advice and filed this request for relief taxpayer a and taxpayer b also filed form_5330 for tax years ending december this request was made prior to discovery of the error by the internal_revenue_service taxpayers a and b represent that they filed timely tax returns for years and through december based on the above facts and representations taxpayer a requests an extension of time to recharacterize the roth_ira contributions made to roth iras c and e for tax years iras pursuant to sec_301_9100-3 of the regulations _ which total amount as having been made to traditional and taxpayer b requests an extension of time to recharacterize the roth_ira contributions made to roth iras d and f for years which total amount as and having been made to traditional iras pursuant to sec_301_9100-3 of the regulations with respect to your ruling requests code sec_408a and sec_1_408a-5 q8 a-1 of the i t regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having originally been made to another type of ira by making a trustee-to- trustee transfer of the ira contribution plus earnings to the other type of ira ina recharacterization the ira contribution is treated as having been made to the transferee ira and not the transferor ira this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing taxpayer's federal_income_tax returns for the year of contributions the sec_1_408a-5 q a-6 of the i t regulations describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount that has been converted from a traditional_ira to a roth_ira the taxpayer must notify the roth_ira trustee of the taxpayer's intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and the trustee must make the transfer sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the regulations provide guidance concerning requests for relief submitted to the service on or after date sec_301_9100-1 provides that the commissioner of internal revenue in his discretion may grant a reasonable extension of the time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 of the regulations lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 sec_301_9100-3 of the regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith if the taxpayer i requests relief under sec_301_9100-1 before the failure to make a timely election is discovered by the service ii failed to make the election because of intervening events beyond the taxpayer’s control iti failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv reasonably relied upon the written advice of the service or v reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 of the regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer's receipt of a ruling granting relief under this section - taxpayer a and taxpayer b submitted their ruling requests prior to the irs’s discovery of the failure to make timely elections forthe tax years the set of circumstances in this case taxpayer a and taxpayer b satisfy the requirements of sec_301_9100-3 of the regulations in addition the granting of relief does not prejudice the interests of the government because the statute_of_limitations on the assessment and collection of tax on the excess_contributions remains open under and - with respect to taxpayer a’s ruling_request we rule that pursuant to sec_301 of the regulations taxpayer a is granted a period not to exceed days from the date of this letter to recharacterize the contributions made to roth iras c and e for the ' and tax years which total amount plus related earnings on the contributions to a traditional_ira and contributions to a traditional_ira tax years which total amount plus related earnings on the with respect to taxpayer b’s ruling_request we rule that pursuant to sec_301 of the regulations taxpayer b is granted a period not to exceed days from the date of this letter to recharacterize the contributions made to roth iras d and f for the this letter assumes that the above iras qualify under code sec_408a at all relevant times a power_of_attorney on file with this office this letter is directed only to the taxpayers who requested it code sec_6110 provides that it may not be used or cited as precedent a copy of this letter has been sent to your authorized representative in accordance with
